Title: From George Washington to Nicholas Cooke, 2 January 1778
From: Washington, George
To: Cooke, Nicholas



Sir.
Head Quarters [Valley Forge] 2d January 1778.

Inclosed you will receive a Copy of a Letter from General Varnum to me, upon the means which might be adopted for completing the Rhode Island Troops to their full proportion in the Continental Army—I have nothing to say in addition to what I wrote the 29th of last month on this important subject, but to desire that you will give the Officers employed in this business all the assistance in your power. I am with great respect Sir Your most obedt Servt

Go: Washington

